DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 11/27/2020. Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 13 and 14 have been amended.  Claims 1-12, 15, 16 and 21 have been cancelled.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Altmiller (Registration No. 37,271) on February 25, 2021.

The application has been amended as follows: 


an annular stator; and 
a consequent-pole-type rotor comprising an annular rotor core disposed on an inner side of the annular stator, and a plurality of permanent magnets disposed inside the annular rotor core and arrayed in a circumferential direction of the annular rotor core, 
wherein the annular stator is covered with an unsaturated polyester resin, and includes a stator core formed by a plurality of core segments each having a yoke and a tooth projecting from the yoke, 
wherein adjacent two of the yokes are connected to each other by a thin-walled portion, a hole surrounded by the two adjacent yokes is formed between the yokes, the unsaturated polyester resin is provided in the hole, and the unsaturated polyester resin constrains the stator when cured,  
wherein the rotor core includes at least one first slit provided inside the rotor core and disposed on an outer side of each of the plurality of permanent magnets in a radial direction of the rotor core, and at least one second slit provided in an outer peripheral surface of the rotor core and arranged between the plurality of permanent magnets adjacent to each other, 
wherein the at least one first slit is not open to the outer peripheral surface of the rotor core, and the at least one second slit is open to the outer peripheral surface of the rotor core, and 
wherein a relationship of A>B>0 is satisfied where A is a thickness from an outer peripheral portion of the stator core to an outer peripheral portion of the unsaturated polyester resin, and B is a 

17. The electric motor according to claim 14, wherein a total area of the at least one second slit is larger than a total area of the at least one first slit.

18. The electric motor according to claim 14, wherein [[the]] a number of including the at least one second slit is larger than [[the]] a number of including the at least one first slit.

19. The electric motor according to claim 14, wherein a width of the at least one second slit in [[a]] the radial direction of the rotor core is larger than a width of the at least one first slit in the radial direction.

20. The electric motor according to claim 14, wherein a width of the at least one second slit in a direction at right angles to the radial direction is larger than a width of the at least one first slit in a direction at right angles to the radial direction.






a maximum at pole centers of the permanent magnets and is [[the]] a minimum at inter-pole spaces of the permanent magnets , a circumferential width of each magnet hole provided on the rotor core is larger than a pole pitch, and the rotor has a plurality of first magnetic poles that are formed by the respective permanent magnets and a plurality of second magnetic poles each of which is formed in the rotor core between the permanent magnets adjacent to each other and has a polarity different from that of the first magnetic poles, the outer diameter of the rotor core at the first magnetic poles being equal to the outer diameter of the rotor core at the second magnetic poles.

26. The electric motor according to claim 14, wherein an outer shape of the rotor core is a shape in which an outer diameter of the rotor core is [[the]] a maximum at pole centers of the permanent magnets and is [[the]] a minimum at inter-pole spaces of the permanent magnets, a circumferential width of each magnet hole provided on the rotor core is larger than a pole pitch, and the rotor has a plurality of first magnetic poles that are formed by the respective permanent magnets and a plurality of second magnetic poles each of which is formed in the rotor core between the permanent magnets adjacent to each other and has a polarity different from that of the first magnetic poles, the outer diameter of the rotor core at the first magnetic poles being equal to the outer diameter of the rotor core at the second magnetic poles.


Allowable Subject Matter
Claims 13-14, 17-20 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation a relationship of A>B>0 is satisfied where A is a thickness from an outer peripheral portion of the stator core to an outer peripheral portion of the unsaturated polyester resin, and B is a thickness from an inner peripheral portion of the stator core to an inner peripheral portion of the unsaturated polyester resin in all the claims which is not found or suggested in the prior art references along with the other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT E MATES/Examiner, Art Unit 2832          


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832